Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 1 of 8 PAGEID #: 70

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (CINCINNATI

DWAN BASS, : Case No. 1:19-cv-00434-SJD-KLL

Judge Susan J. Dlott
Plaintiff, : Magistrate Judge Karen L. Litkovitz
V.

TRANS UNION LLC, et al.,

Defendants.

STIPULATED PROTECTIVE ORDER

This case is before the Court upon the Joint Motion for Protective Order filed by Plaintiff
Dwan Bass and Defendant Wells Fargo Bank, N.A.

To allow the parties to exchange discovery, the parties jointly ask the Court to enter a
protective order limiting the disclosure of any confidential information.

THEREFORE, in accordance with the Joint Motion of the parties and for good cause
shown, this Court enters the following order:

1. This Order shall govern the use, handling and disclosure of all documents,
testimony or information produced or given in this action which are designated to be subject to this
Order in accordance with the terms hereof.

2. Any party or non-party producing or filing documents or other materials in this
action may designate such materials and the information contained therein subject to this Order by
typing or stamping on the front of the document, or on the portion(s) of the document for which
confidential treatment is designated, “Confidential.” “Confidential” documents include any non-

public material which may be produced in the course of discovery when there is a good faith belief
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 2 of 8 PAGEID #: 71

that such material contains personal and/or sensitive information, including personal financial
information, personal contact information, medical information, trade secrets, sensitive
commercial or propriety information, the public disclosure of which likely will have an adverse
effect upon the position of that party. The parties recognize that it is the designating party’s sole
responsibility and burden to accurately and properly make such “Confidential” designations
without abusing the parties’ agreement under this Protective Order.

3, All depositions, including any document marked as an exhibit if designated
as “Confidential” by either Party at the deposition on the record or at any time prior to the
expiration of fourteen days after receipt of a deposition transcript, shall be treated as
“Confidential” under the terms of this Protective Order. During the fourteen-day period, all
transcripts and the information contained therein as Confidential in their entirety under the terms
of this Protective Order. However, the Party making a confidentiality designation must designate
the pages and sections of the transcript that are to be designated as Confidential within the
fourteen-day period. All portions and exhibits to the transcript not so designated after the
expiration of the fourteen-day period shall not be treated as “Confidential” subject to the terms of
this Protective Order. A Party seeking to file with the Court a deposition with Confidential
information enclosed shall attempt to file the original transcript under seal subject to Local Rule
and Court determination. The sealed transcript shall be labeled “Confidential.” All other copies of
the deposition transcript and the appended documents shall be treated in all respects as any other
Confidential document under this Order only for those portions which are designated as

Confidential.
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 3 of 8 PAGEID #: 72

4. This Stipulated Protective Order does not authorize filing under seal. Per authority
of Proctor and Gamble v. Bankers Life Co., 78 F.3d 219 (6th Cir. 1996) and Shane Group, Inc. v.
Blue Cross Blue Shield of Mich., 825 F.3d 299 (6" Cir. 2016), no document may be filed with the
Court under seal without prior permission from the Court as to each document, upon motion and
upon demonstrating “why the interests in support of nondisclosure are compelling, why the
interests support access are less so, and why the seal [requested] is no broader than necessary[.]”
Shane Group, 825 F.3d at 306. Parties intending to file with the Court any information designated
as Confidential shall confer with all counsel sufficiently in advance of filing so as not to delay the
deadlines set by the Court. Upon entry of an order granting the motion, the documents shall be
submitted to the Court under seal in accordance with $.D. Ohio Loc. R. 5.2.1. In the event the
Court does not permit or denies a party’s request to file an exhibit which is designated as
“Confidential” under seal, said exhibit may be immediately filed by either party and it shall no
longer be treated as a “confidential document.”

3: All documents, transcripts, or other materials subject to this Order, and all
information derived therefrom (including, but not limited to, all testimony, deposition, or
otherwise, that refers, reflects or otherwise discusses any information designated Confidential
hereunder), shall not be used, directly or indirectly, by any person, including the parties’ counsel,
for any business, commercial or competitive purposes, or for any purpose whatsoever other than
solely in connection with this litigation and in accordance with the provisions of this Order.

6. Except with the prior written consent of the individual or entity asserting
confidential treatment, or pursuant to prior Order after notice, any document, transcript or pleading
given confidential treatment under this Order, and any information contained in, or derived from

any such materials (including but not limited to, all deposition testimony that refers to, reflects or
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 4 of 8 PAGEID #: 73

otherwise discusses any information designated confidential hereunder) may not be disclosed other
than in accordance with this Order and may not be disclosed to any person other than: (a) the
Court and its officers; (b) parties to this litigation; (c) counsel for the parties, whether retained
outside counsel or in-house counsel, and employees of counsel assigned to assist such counsel in
the preparation of this litigation; (d) experts specifically retained as consultants or expert witnesses
in connection with this litigation; (e) fact witnesses subject to proffer to the Court or a stipulation
of the parties that such witnesses need to know such information; (f) jury members at trial; and (g)
present or former employees of the Producing Party in connection with their depositions in this
action (provided that no former employees shall be shown documents prepared after the date of his
or her departure).

7. Documents produced pursuant to this Order shall not be made available to any
person designated in Subparagraph 6(d) unless he or she shall have first read this Order, agreed to
be bound by its terms, and signed the attached Declaration of Compliance.

8. All persons receiving any documents produced pursuant to this Order shall be
advised of their confidential nature. All persons to whom confidential information and/or
documents are disclosed are hereby enjoined from disclosing same to any person except as
provided herein and are further enjoined from using same except in connection with this litigation.
No person receiving or reviewing such confidential documents, information or transcript shall
disseminate or disclose them to any person other than those described above in Paragraph 5 and for
the purposes specified, and in no event shall such person make any other use of such information.

9. Nothing in this Order shall prevent a party from using information or materials

designated “Confidential.”
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 5 of 8 PAGEID #: 74

10. This Order has been agreed to by the parties to facilitate discovery and the
production of relevant evidence in this action. Neither the entry of this Order, nor the designation
of any information, document, or the like as “Confidential,” nor the failure to make such
designation, shall constitute evidence with respect to any issue in this action.

11. | Within sixty (60) days after the final termination of this litigation and all appeals,
all documents, transcripts, or other materials afforded confidential treatment pursuant to this Order,
including any extracts, summaries or compilations taken therefrom, but excluding one archival
copy of all documents filed with the court and materials which in the good faith judgment of
counsel are work product materials, shall either be destroyed by the non-producing party with a
certification by counsel that the information has been destroyed, or shall be returned to the
individual or entity having produced or furnished same.

12. ‘In the event any party to this litigation disagrees with any designation made under
this Protective Order, that party shall serve written notice of such objection to the opposing party.
The parties shall first try to resolve such dispute in good faith on an informal basis. If the dispute
cannot be resolved, the party who designated the document or information as “Confidential”
desires said material to be treated as “Confidential” under this Protective order, then the
designating counsel shall move this Court for an order approving Confidential treatment to the
documents or information in question. If such a motion is filed, the document or information shall
be kept Confidential pending ruling on the motion unless the party challenging the Confidential
designation is unable to file such disputed confidential documents under seal and the Court does
not enter an appropriate stay or extension of time for other pending deadlines during the pendency
of such a ruling. Nothing in this Protective Order shall be interpreted as creating a presumption of

confidentiality simply because a document or information has been designated as “Confidential.”
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 6 of 8 PAGEID #: 75

13 Nothing herein shall affect or restrict the rights of any party with respect to its own
documents or to the information obtained or developed independently of documents, transcripts

and materials afforded confidential treatment pursuant to this Order.

IT IS SO ORDERED.

KAREN L. LITKOVITZ :

UNITED STATES DISTRICT MAGISTRATE
JUDGE
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 7 of 8 PAGEID #: 76

Respectfully submitted:

/s/Richard P. Gabelman (per 9/26/19 email
authority)

Richard P. Gabelman (0074642)

6701 Montgomery Road

Cincinnati, Ohio 45213
gabelmanrich@hotmail.com

Attorney for Plaintiff Dwan Bass

/s/Jessica E. Salisbury-Copper

Scott A. King, Trial Counsel (0037582)

Jessica E. Salisbury-Copper (0085038)
THOMPSON HINE LLP

10050 Innovation Drive, Suite 400
Miamisburg, Ohio 45342

Telephone: 937.443.6854

Facsimile: 937.443.6635
Scott.King@ThompsonHine.com
Jessica.Salisbury-Copper@ThompsonHine.com

Attorneys for Defendant Wells Fargo Bank, N.A.
Case: 1:19-cv-00434-SJD-KLL Doc #: 18-1 Filed: 09/30/19 Page: 8 of 8 PAGEID #: 77

DECLARATION OF COMPLIANCE

J, , declare as follows:

l. I have read and understand and will comply with the provisions of the Stipulated
Protective Order entered by the Court in Bass v. Trans Union LLC, et al., United States District
Court for the Southern District of Ohio Case No. 1:19-cv-00434-SJD-KLL.

2, I will hold in confidence and will not disclose to anyone not qualified under the
Stipulated Protective Order, any information, documents or other materials designated confidential
pursuant to the Stipulated Protective order.

2: I will use such information, documents or other materials produced subject to this
Stipulated Protective Order only for purposes of this present action.

4. Upon termination of this action, or upon request, I will return and deliver all
information, documents or other materials produced subject to this Stipulated Protective Order,
and all documents or things which I have prepared relating to the information, documents, or other
materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to
counsel for the party by whom I am employed or retained or from whom I received the documents.

5, I submit to the jurisdiction of the United States District Court for the Southern
District of Ohio for the purposes of enforcing the Stipulated Protective Order.

I declare under penalty of perjury under the laws of the United States that the following is
true and correct.

Executed: , 20

 

(Signature)

 

(Title or Position)

 

(Employer)
